DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 29, 2022.	
Preliminary Remark
Claims 5, 6, and 16 are canceled.
Claims 2 and 17-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2022.
Specification
	The objection to the specification for reasons set forth in the Office Action mailed on February 9, 2022 is withdrawn in view of the Amendment received on April 29, 2022.
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 3-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 9, 2022 is withdrawn in view of the Amendment received on April 29, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons.
Claim 1 is drawn to a method and contains active steps (1) through (4).
Claim 1 has been amended to include the phrase, “wherein steps (2) and (3) are iterated and step (4) is carried out after or concurrently with the iteration”.
This phrase is unclear because it is vague whether step (4) is carried out after or concurrently with steps (2) and (3) only during the iteration, that is, when steps (2) and (3) are repeated but not when step (4) is first performed.
It is also indefinite how step (4) can be carried out concurrently with steps (2) and (3), when steps (2) and (3) are not performed concurrently.
Claim 7 is indefinite because it doesn’t appear to have any scope difference from the parent claim 1.
Claim 1 has been amended to require that the second and the third oligonucleotides are both required.  Therefore, claim 1 results in a used probe that includes a fourth oligonucleotide comprised of both the second and the third oligonucleotides, which is what claim 7 appear to re-state.  Therefore, the scope difference between claim 1 and claim 7 is indeterminable.
Claim 14 is also indefinite for the same reason because claim 1 has been amended to require that the biological probe is comprised of first oligonucleotide, second oligonucleotide, and third oligonucleotide.
Claims 3, 4, and 7-15 are indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3-7, 9-11, and 13-16 under 35 U.S.C. 102(a)(1) as being anticipated by Frayling et al. (WO 2014/167323 A1, published October 2014), made in the Office Action mailed on February 9, 2022 is withdrawn in view of the Amendment received on February 9, 2022 is withdrawn in view of the Amendment received on April 29, 2022.
Specifically, Frayling et al. do not explicitly teach that the cleavage reaction is effected with a nicking endonuclease adapted to cleave only the first oligonucleotide.
Claim Rejections - 35 USC § 103
The rejection of claims 12 under 35 U.S.C. 103 as being unpatentable over Frayling et al. (WO 2014/167323 A1, published October 2014) as evidenced by NEB Guidelines (product information, available on-line at neb.com, retrieved on-line 2022, pages 1-12), made in the Office Action mailed on February 9, 2022 is withdrawn in view of the Amendment received on April 29, 2022.
Conclusion
	Claims are free of prior art.
	Frayling et al. (of record) does not teach nor is there a reason to modify the teachings of Frayling et al. to produce a nick only on the first oligonucleotide strand followed by the use a 3’ to 5’ exonuclease so as to yield fluorophores in a detectable state on a first oligonucleotide.
	While Fayling et al. do teach a step of utilizing a restriction enzyme and an exonuclease, the restriction enzyme makes a double-stranded cut instead of producing a nick and there would be no recognizable reason to alter the teachings to make a nick only on the first oligonucleotide.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 6, 2022
/YJK/